 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into, effective
as of October 20, 2014 (the “Effective Date”), by and between OSL Holdings,
Inc., a Nevada corporation (“Purchaser”), Go Green Hydroponics Inc., a
California corporation (the “Company”), and Jason Babadjov (“Executive”).

 

RECITALS

 

  ● The Company is in the business of retail sales of cultivation and
agricultural products and services as well as transacting with buyers in
multiple channels (the “Business”) in North America, Canada and worldwide on the
Internet (the “Territory”).         ● The Company desires to employ Executive,
and the Executive desires to accept such employment, on the terms and subject to
the conditions set forth in this Agreement.         ● Purchaser, Company and the
Executive entered into that certain Stock Purchase Agreement of even date hereof
pursuant to which, in part, Purchaser acquired Executives 50% stock interest in
the Company

 

In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:

 

ARTICLE I

Term of Employment

 

1.01 Subject to the provisions of Article V, and upon the terms and subject to
the conditions set forth in this Agreement, the Company will employ Executive
for the period beginning on the Effective Date of this Agreement (the
“Commencement Date”) and ending on the first annual anniversary thereof on
October 20, 2015 (the “Initial Term”). The Initial Term can be automatically
renewed for up to two (2) successive consecutive one (1) year periods (each, a
“Renewal Term” and the Initial Term and Renewal Term are collectively referred
to as the “term of employment”) thereafter unless the Company sends notice to
the other party, not more than 90 days and not less than 30 days before the end
of the then-existing term of employment, of such party’s desire to terminate the
Agreement at the end of the then-existing term, in which case this Agreement
will terminate at the end of the then-existing term. The parties understand and
acknowledge that if Executive remains employed by the Company after the end of
the last Renewal Term, then such employment shall be “at-will” unless this
Agreement is extended, or different terms are established, by the parties in
writing.

 

ARTICLE II

Duties

 

2.01(a) During the term of employment, Executive will:

 

(i) Promote the interests, within the scope of his duties, of the Company and
devote such working time as is required for the Company’s business and affairs
and provide;

 

 

 

 

  a. day to day management of the business operations, inventory management and
financials         b. day to day management of staffing and schedules         c.
developing new sources of business;         d. identifying and analyzing
possible strategic alliances with companies similarly situated, and
acquisitions;         e. evaluation and analysis of the Company’s marketing
plans and new products and services;         f. review of the business plans for
the Company, including the review of budgets and projections;         g.
evaluation of the Company’s competition in new and existing markets;         h.
analysis of information on a periodic basis concerning the financial performance
of the Company and the markets in which it operates;         i. advise Company
with regard to sources of capital and assist Company in structuring and raising
capital,         j. identifying, evaluating, and negotiating the structure of
the investments made by the Company, and         k. such other aspects of the
business of the Company as Executive and the Company may agree from time to
time.

 

(ii) Serve as VP of Operations of the Company, reporting directly to the CEO;
and

 

(iii) Perform the duties and services consistent with the title and function of
such position, including without limitation, those, if any, set forth in the
Bylaws of the Company or as specifically set forth from time to time by the
Company’s Board of Directors (the “Board”).

 

(b) Notwithstanding anything contained herein to the contrary, the Executive has
the right to engage in any business or activity outside of the Company that is
non-competitive with the actual business of Company, even if such outside
business or activity involves companies or individuals who have a current,
former, or contemplated business relationship with the Company.

 

ARTICLE III

Base Compensation

 

3.01 Salary . The Company will compensate Executive for the duties performed by
him hereunder by payment of a base salary at the rate of One Hundred Twenty
Thousand Dollars ($120,000.00) per annum (the “Base”), payable in equal
semi-monthly installments, subject to customary withholding for federal, state,
and local taxes and other normal and customary withholding items.

 

2

 

 

3.02 Guaranteed Bonus. As an inducement to Executive to sign this Agreement and
commence employment with the Company on the terms set forth herein, the Company
agrees to pay to Executive a guaranteed annual bonus during the Initial Term of
Executive’s employment hereunder in the amount of Two Hundred Fifty Thousand
Dollars ($250,000) (the “Guaranteed Bonus”), which shall be paid in twelve (12)
equal monthly installments of $20,833.33 each on the monthly anniversary of the
Effective Date of this Agreement commencing on November 20, 2014, and continuing
on the 20th day of each of the next eleven (11) succeeding calendar months,
provided that, at the election of the Company, the Company may pay such
Guaranteed Bonus in equal periodic intervals over such 12-month period at the
same time when the Company’s regular monthly payroll amounts are paid.

 

3.03 Profit Sharing . In addition to the Base Salary, Executive will retain his
previous participation in the Company’s profit sharing program, including the
profit allocation for 2014, provided that the EMPLOYMENT Agreement is still in
effect on December 31, 2014.

 

ARTICLE IV

Reimbursement and Employment Benefits

 

4.01 Health and Other Medical . Executive shall be eligible to participate in
all health, medical, dental, and life insurance employee benefits as are
available from time to time to other key executive employees (and their
families) of the Company.

 

4.02 Vacation . Executive shall be entitled to two (2) weeks of vacation and
five (5) paid personal days per year (such paid personal days and vacation time,
the “PTO”), to be taken in such amounts and at such times as shall be mutually
convenient for Executive and the Company. If Executive accumulates fifteen (15)
accrued and unused days of PTO, then Executive shall not accrue any additional
PTO under the number of the accrued and unused days of PTO is less than fifteen
(15) days.

 

4.03 Reimbursable Expenses . The Company shall in accordance with its standard
policies in effect from time to time reimburse Executive for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of the Company provided that Executive submits all substantiation of such
expenses to the Company on a timely basis in accordance with such standard
policies and further provided that Executive receives prior approval for all
individual expenditures in excess of $200.

 

4.04 Savings Plan . Executive will be eligible to enroll and participate, and be
immediately vested in, all Company savings and retirement plans, including any
401(k) plans, as are available from time to time to other key executive
employees.

 

ARTICLE V

Termination

 

5.01 General Provisions . Except as otherwise provided in this Article V, at
such time as Executive’s employment is terminated by the Executive or the
Company, any and all of the Company’s obligations under this Agreement shall
terminate, other than the Company’s obligation to pay Executive, on the date of
Executive’s termination of employment, the full amount of any unpaid Base and
accrued but unpaid benefits, including any vacation pay, earned by Executive
pursuant to this Agreement through and including the date of termination and to
observe the terms and conditions of any plan or benefit arrangement which, by
its terms, survives such termination of Executive’s employment. The payments to
be made under this Section 5.01 shall be made to Executive, or in the event of
Executive’s death, to such beneficiary as Executive may designate in writing to
the Company for that purpose, or if Executive has not so designated, then to the
spouse of Executive, or if none is surviving, then to the personal
representative of the estate of Executive. Notwithstanding the foregoing,
termination of employment shall not affect the obligations of Executive under
Article VI hereof that, pursuant to the express provisions of this Agreement,
continue in full force and effect. Upon termination of employment with the
Company for any reason, Executive shall promptly deliver to the Company all
Company property including without limitation all writings, records, data,
memoranda, contracts, orders, sales literature, price lists, client lists, data
processing materials, and other documents, whether or not obtained from the
Company or any affiliate, which pertain to or were used by Executive in
connection with his employment by the Company or which pertain to any affiliate,
including, but not limited to, Confidential Information, as well as any
computers or other furniture, fixtures or equipment which were purchased by the
Company for Executive or otherwise in Executive’s possession or control.

 

3

 

 

5.02 Automatic Termination . This Agreement shall be automatically terminated
upon the first to occur of the following (a) the expiration of this Agreement in
accordance with Section 1.01 hereof, (b) the Company’s termination pursuant to
section 5.03, (c) the Executive’s termination pursuant to section 5.04 or (d)
the Executive’s death.

 

5.03 By the Company . This Agreement may be terminated by the Company upon
written notice to the Executive upon the first to occur of the following:

 

(a) Disability . Upon the Executive’s Disability (as defined herein). The term
“Disability” shall mean a physical or mental condition by reason of which it is
reasonably likely that the Executive will be unable to perform his duties and
responsibilities to the Company for either: (i) a continuous period of four
months; or (ii) 180 days during any consecutive twelve (12) month period. The
determination of whether Executive is Disabled shall be made by a medical doctor
who is licensed to practice medicine in the State of California and who is
selected by the Company’s Board and who shall render his or her decision in a
written instrument delivered concurrently to the Company’s Board and to
Executive. The determination of such medical doctor shall be final and binding
upon the Company and Executive.

 

(b) For Convenience . Commencing at any time after January 1, 2015, upon ninety
(90) days’ written notice by the Company, for any reason or no reason.

 

(c) Cause . Upon the Executive’s commission of Cause (as defined herein). The
term “Cause” shall mean the following:

 

(i) Any violation by Executive of any material provision of this Agreement
(including without limitation any violation of any provision of Sections 6.01,
6.02 or 6.03 hereof any and all of which are material in all respects), upon
notice of same by the Company describing in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(i), which
breach, if capable of being cured, has not been reasonably cured within 30 days
after such notice (except for breaches of any provisions of sections 6.01, 6.02
or 6.03 which are not subject to cure or any notice);

 

4

 

 

(ii) Embezzlement by Executive of funds or property of the Company;

 

(iii) Habitual absenteeism, bad faith, fraud, refusal to perform his duties,
gross negligence or willful misconduct on the part of Executive in the
performance of his duties as an employee of the Company, provided that the
Company has given written notice of and an opportunity of not less than 30 days
to cure such breach, which notice describes in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(iii),
provided that no such notice or opportunity needs to be given if (x) in the
judgment of the Company’s Board of Directors, such conduct is habitual or would
unnecessarily or unreasonably expose the Company to undue risk or harm or (y)
one previous notice had already been given under this section or under section
(i) above;

 

(iv) a felonious act, conviction, or plea of nolo contendere of Executive under
the laws of the United States or any state (except for any conviction or plea
based on a vicarious liability theory and not the actual conduct of the
Executive); or

 

(v) Executive materially and repeatedly fails to perform his duties as an
employee of the Company in breach of his obligations under this Agreement and
fails to cure such failures within thirty (30) thirty days following the date on
which the Company delivers to Executive a written notice describing in
reasonable detail Executive’s purported failures and the provisions of this
Agreement that Executive is alleged to thereby breach.

 

5.04 By the Executive . This Agreement may be terminated by the Executive upon
written notice to the Company upon the first to occur of the following:

 

(a) Change in Control . Upon a “Change in Control” (as defined herein) of the
Company (unless Executive is not offered a position in the buying or succeeding
owner with equal or better economic terms as this Agreement). The term “Change
in Control” shall be deemed to have occurred at such time as (i) any person or
entity (or person or entities which are affiliated or acting as a group or
otherwise in concert) is or becomes the beneficial owner, directly or
indirectly, of securities representing 50% or more of the combined voting power
for election of directors of the then outstanding securities of the Company
(other than stockholders which own greater than fifty percent (50%) of the stock
of the Company as of the effective date of this Agreement); (ii) the
shareholders of the Company approve any merger or consolidation as a result of
which its shares shall be changed, converted, or exchanged (other than a merger
with a wholly-owned subsidiary of the Company) or any liquidation of the Company
or any sale or other disposition of all or substantially all of the assets or
earning power of the Company; or (iii) the shareholders of the Company approve
any merger or consolidation to which the Company is a party as a result of which
the persons who were shareholders of the Company immediately before the
effective date of the merger or consolidation shall have beneficial ownership of
less than 50% of the combined voting power for election of directors or the
equivalent of the surviving corporation following the effective date of such
merger or consolidation; provided, however, that no Change in Control shall be
deemed to have occurred as a result of the sale or transfer of the shares of the
Company to an employee benefit plan sponsored by the Company or an affiliate
thereof or if the new employer offers to employ the Executive on substantially
the same terms and conditions as set forth in this Agreement (except that the
Base shall not be reduced below the then-existing Base).

 

5

 

 

(b) Constructive Termination . Upon the occurrence of a “Constructive
Termination” (as defined herein) by the Company. The term “Constructive
Termination” shall mean any of the following: any breach by the Company of any
material provision of this Agreement, including, without limitation, the
assignment to the Executive of duties inconsistent with his position specified
in Section 2.01 hereof or any breach by the Company of such Section, which is
not cured within 60 days after written notice of same by Executive, describing
in detail the breach asserted and stating that it constitutes notice pursuant to
this Section 5.04.

 

(c) Voluntary Termination . Executive’s resignation for reasons other than as
specified in Section 5.04(a) and (b).

 

5.05 Consequences of Termination . Upon any termination of Executive’s
employment with the Company, except for a termination by the Company for Cause
as provided in Section 5.03(c) hereof or for a termination by the Executive
pursuant to Section 5.04(c) hereof, the Executive shall be entitled to: (a) any
accrued and unpaid Base salary, payment of any accrued and unused PTO, and
payment of two (2) additional weeks of additional Base pay (the “Severance”);
(b) the issuance of any profit sharing up until date of termination, (c) retain
the benefits set forth in Article IV for one (1) month, and (d) be entitled to
receive payment of the remainder of the then-unpaid Guaranteed Bonus under
Section 3.02, above, which remainder shall be paid (i) if the Company terminates
Executive’s employment for convenience under Section 5.03(b), above, then in a
lump sum upon termination, or (ii) if Executive’s employment is terminated for
any other reason hereunder (regardless whether by reason of a termination by the
Company for Cause, a resignation by Executive with or without Good Reason, or
otherwise), then in equal monthly installments in the amount, and payable on the
dates, when such remainder would have due and been payable under Section 3.02,
above, if Executive had remained employed with the Company for the entire period
over which such remaining Guaranteed Bonus would have been paid under Section
3.02, above. The Severance shall be paid, at Company’s option, either (x) in a
lump sum upon termination with such payments discounted by the U.S. Treasury
rate most closely comparable to the applicable time period left in the Agreement
or (y) as and when normal payroll payments are made. Executive expressly
acknowledges and agrees that the payment of Severance to Executive hereunder
shall be liquidated damages for and in full satisfaction of any and all claims
Executive may have relating to or arising out of Executive’s employment or
termination of Executive’s employment by the Company or relating to or arising
out of this Agreement and the termination thereof, including, without
limitation, those causes of action arising under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Americans
with Disabilities Act of 1990, as amended, 42 U.S.C. §12101 et seq. , the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq., the Civil
Rights Act of April 9, 1866.1 42 U.S.C. §1981 et seq., the National Labor
Management Relations Act, 29 U.S.C. §141 et seq., the Occupational Safety and
Health Act, 29 U.S.C. §651 et seq., and the Family Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. Notwithstanding the foregoing, Executive’s right to receive
Severance Pay is contingent upon Executive not violating any of his on-going
obligations under this Agreement.

 

6

 

 

5.06 Representations . Executive represents, warrants, and covenants to Company
that (a) there is no other agreement or relationship which is binding on him
which prevents him from entering into or fully performing under the terms hereof
and (b) the Company may contact any past, present, or future entity with whom he
has a business relationship and inform such entity of the existence of this
Agreement and the terms and conditions set forth herein.

 

ARTICLE VI

Covenants

 

6.01 Competition/Solicitation .

 

(a) During the period in which Executive performs services for the Company,
Executive hereby covenants and agrees that he shall not, directly or indirectly,
except in connection with his duties hereunder or otherwise for the sole account
and benefit of the Company, whether as a sole proprietor, partner, member,
shareholder, employee, director, officer, guarantor, consultant, independent
contractor, or in any other capacity as principal or agent, or through any
person, subsidiary, affiliate, or employee acting as nominee or agent, except
with the consent of the Company:

 

(i) Conduct or engage in, or be interested in or associated with, any person or
entity anywhere within a 60-mile radius of the Company’s principal retail
location (plus any such additional geographical markets to which the Company may
have expanded during the course of Executive ’s employment) other than the
Company and its affiliates which conducts or engages in the Business (plus any
such additional product or service markets to which the Company may have
expanded during the course of Executive ’s employment);

 

(ii) Solicit, attempt to solicit, or accept business from, or cause to be
solicited or have business accepted from, any then-current customers of Company,
any persons or entities who were customers of the Company within the 180 days
preceding the Termination Date, or any prospective customers of the Company for
whom bids were being prepared or had been submitted as of the Termination Date;
or

 

(iii) Induce, or attempt to induce, hire or attempt to hire, or cause to be
induced or hired, any employee of the Company, or persons who were employees of
the Company within the 180 days preceding the Termination Date, to leave or
terminate his or her employment with the Company, or hire or engage as an
independent contractor any such employee of the Company.

 

(b) Notwithstanding the foregoing, Executive shall not be prevented from (i)
investing in or owning up to five percent (5%) of the outstanding stock of any
corporation engaged in any business provided that such shares are regularly
traded on a national securities exchange or in any over-the-counter market or
(ii) retaining any shares of stock in any corporation which Executive owned
before the date of his employment with the Company.

 

7

 

 

6.02 Confidential Information . Executive acknowledges that in his employment he
is or will be making use of, acquiring, or adding to the Company’s confidential
information which includes, but is not limited to, memoranda and other materials
or records of a proprietary nature; technical information regarding the
operations of the Company; and records and policy matters relating to finance,
personnel, market research, strategic planning, current and potential customers,
lease arrangements, service contracts, management, and operations. Therefore, to
protect the Company’s confidential information and to protect other employees
who depend on the Company for regular employment, Executive agrees that he will
not in any way use any of said confidential information except in connection
with his employment by the Company, and except in connection with the business
of the Company he will not copy, reproduce, or take with him the original or any
copies of said confidential information and will not directly or indirectly
divulge any of said confidential information to anyone without the prior written
consent of the Company.

 

6.03 Inventions . All discoveries, designs, improvements, ideas, and inventions,
whether patentable or not, relating to (or suggested by or resulting from)
products, services, or other technology of the Company or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of the Company or any Affiliate that may
be conceived, developed, or made by Executive during employment with the Company
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company or an Affiliate. Executive
shall immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of the Company or any Affiliate
therein. These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with the Company. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of the Company or any Affiliate is used by Executive and
which is developed entirely on Executive’s own time, unless (a) such Invention
relates (i) to the business of the Company or an Affiliate or (ii) to the actual
or demonstrably anticipated research or development of the Company or an
Affiliate, or (b) such Invention results from work performed by Executive for
the Company.

 

6.04 Non-Disparagement . For a period commencing on the date hereof and
continuing indefinitely, (a) Executive hereby covenants and agrees that he shall
not, directly or indirectly, defame, disparage, create false impressions, or
otherwise put in a false or bad light the Company, its products or services, its
business, reputation, conduct, practices, past or present employees, financial
condition or otherwise, and (b) Company hereby covenants and agrees that it
shall not, directly or indirectly, defame, disparage, create false impressions,
or otherwise put in a false or bad light Executive or his personal or business
reputation, conduct, practices, financial condition or otherwise.

 

6.05 Blue Penciling . If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.

 

8

 

 

6.06 Remedies . Executive acknowledges that any breach by him of the provisions
of this Article VI of this Agreement shall cause irreparable harm to the Company
and that a remedy at law for any breach or attempted breach of Article VI of
this Agreement will be inadequate, and agrees that, notwithstanding section 9.01
hereof, the Company shall be entitled to exercise all remedies available to it,
including specific performance and injunctive and other equitable relief,
without the necessity of posting any bond, in the case of any such breach or
attempted breach.

 

6.07 Guaranty. Purchaser hereby unconditionally guarantees the due, full, and
punctual payment by the Company of all amounts coming due to Executive under
this Agreement.

 

ARTICLE VII

Assignment

 

7.01 This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and shall relieve the Company of its
obligations hereunder if the assignment is pursuant to a Change in Control.
Neither this Agreement nor any rights hereunder shall be assignable by Executive
and any such purported assignment by him shall be void.

 

ARTICLE VIII

Entire Agreement

 

This Agreement constitutes the entire understanding between the Company and
Executive concerning his employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, and/or any
compensation, bonuses or incentives. Each party hereto shall pay its own costs
and expenses (including legal fees) except as otherwise expressly provided
herein incurred in connection with the preparation, negotiation, and execution
of this Agreement. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.

 

ARTICLE IX

Applicable Law; Miscellaneous

 

9.01 Governing Law . This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
California. Each party hereby consents to the jurisdiction of the courts of the
State of California for all actions arising hereunder. Each of the parties
further hereby (a) acknowledges that this Agreement has been negotiated,
executed, and delivered in, and shall be performed in, Los Angeles County,
California, and (b) irrevocably consents and agrees that the exclusive venue for
any and all legal or equitable actions or proceedings arising under or in
connection with this Agreement shall be the Superior Court in and for the County
of Los Angeles and the United States Federal District Courts for the Central
District of California. By execution and delivery of this Agreement, each party
hereto irrevocably submits to and accepts, with respect to any such actions or
proceedings, generally and unconditionally, the jurisdiction of the aforesaid
courts, and irrevocably waives any and all rights such party may now or
hereafter have to object to such venue.

 

9

 

 

9.02 Attorneys’ Fees . In addition to all other rights and benefits under this
Agreement, each party agrees to reimburse the other for, and indemnify and hold
harmless such party against, all costs and expenses (including attorney’s fees)
incurred by such party (whether or not during the term of this Agreement or
otherwise), if and to the extent that such party prevails on or is otherwise
successful on the merits with respect to any action, claim or dispute relating
in any manner to this Agreement or to any termination of this Agreement or in
seeking to obtain or enforce any right or benefit provided by or claimed under
this Agreement, taking into account the relative fault of each of the parties
and any other relevant considerations.

 

9.03 Indemnification of Executive . The Company shall indemnify and hold
harmless Executive to the full extent authorized or permitted by law with
respect to any claim, liability, action, or proceeding instituted or threatened
against or incurred by Executive or his legal representatives and arising in
connection with Executive’s conduct or position at any time as a director,
officer, employee, or agent of the Company or any subsidiary thereof. The
Company shall not change, modify, alter, or in any way limit the existing
indemnification and reimbursement provisions relating to and for the benefit of
its directors and officers without the prior written consent of the Executive,
including any modification or limitation of any directors and officers liability
insurance policy.

 

9.04 Waiver . No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.

 

9.05 Unenforceability . The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

9.06 Counterparts . This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. A copy of this Agreement that is
executed by a party and delivered to the other party by facsimile or as an
attachment (e.g., in “portable document format”) to an email shall be binding on
the signatory party to the same extent as a copy hereof containing the signatory
party’s original signature.

 

9.07 Section Headings . The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

[Signatures appear on the following page.]

 

10

 

 

IN WITNESS WHEREOF , the parties have executed this Agreement as of the
Effective Date first written above.

 

“Purchaser:”

 

OSL Holdings, Inc.:

 

By: /s/ Robert Rothenberg   Name: Robert Rothenberg   Title: CEO  

 

“Company:”

 

Go Green Hydroponics Inc.

 

By: /s/ Jason Babadjov   Name: Jason Babadjov   Title: CEO  

 

“Executive:”

 

By: /s/ Jason Babadjov     Jason Babadjov  

 

11

 

